Smith, C. J.,
delivered the opinion of the court.
This is an appeal by the state from an acquittal of ap-pellee in the court below for the alleged violation of ‘‘an act to provide for the numbering and registration of au*73tomobiles owned and operated in the state of Mississippi, and to provide for the payment of a registration fee, and being chapter 108 of the Laws of 1912. ’ ’ The canse was submitted to the court upon an agreed statement of facts, without a jury, and the statute was held to be unconstitutional and void.
The attorney-general does not attempt to uphold this statute under the state’s taxing power, but, on the contrary, emphatically 'declares that it is not, and cannot be construed to be, a revenue measure, but is a police regulation merely, and as such is valid. Counsel for appellee contend that it is void even as a police regulation, for the reason that it is such an unreasonable and arbitrary exercise of governmental power that its enforcement would result in depriving the citizen of his property without due process of law.
Under its police power the state has the undoubted right to regulate the use of its highways, included in which is the right to compel the registration and numbering of automobiles before they are permitted to be used on the highways. Such registration and numbering is necessary, in order that automobiles may be readily identified, so that speed and other regulations may be enforced, and the rights of all parties using the highways may be protected.Under this power the expense incident to a valid police regulation may be imposed upon the owner of the property or thing out of which the necessity for the regulation arises, but the expense thus imposed “must bé a reasonable, proper and fair exaction, when considered with reference to the object to be attained and surrounding facts.” McGehee, Due Process of Law, 341. Any clearly unnecessary expense imposed is unreasonable, and its imposition is an arbitrary exercise of governmental power.
The only regulation contained in this statute is that automobiles be registered and numbered. The expense necessary to be incurred by the state in registering and *74numbering’ an automobile is less than one dollar; but the amount it desires to collect, in order that it may be reimbursed therefor, varies from five dollars to twenty-five dollars, according to the horsepower of the engine by which the automobile is propelled.
It follows, from these views, that the statute is void under the due process clause of the state and federal Constitutions.

Affirmed.